Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 10/04/2021, have been fully considered but they are not persuasive. 

Regarding independent claims 1 and 9:
Applicant submitted that Fischer does not disclose or suggest "controlling the Ethernet ECU to perform protocol conversion according to the determination result." The Examiner respectfully disagrees.
The Examiner notes that the claim(s) do not unequivocally define the “protocol conversion” as cited in the claims. In accordance with BRI, this may entail, e.g. packaging data according to a certain protocol, etc… Applicant’s arguments suggest that this feature may involve conversion between protocol(s). However, such protocol conversion is not unambiguously recited in the rejected claim(s).  
Fischer discloses, in FIG. 2, a network structure for a vehicle which allows an external tester 250 to send Ethernet messages directly to a component with Ethernet capability (e.g. a controller) 221. (Fischer; [0038]). The controller and external transmitter may directly exchange configuration commands and data via the Ethernet network using their respective IP addresses. (Fischer; [0014]). Furthermore, Fischer discloses that the controller may pack a diagnostic message based on a data format for transmission via the diagnostic bus into an Ethernet message for transmission via the Ethernet network when the controller is in the Ethernet communication mode. (Fischer; [0015]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-11, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fischer et al. (US 20160182341).

Regarding claim 1, Fischer discloses a communication method of a controller (controller 221; Fig. 2), comprising:
transmitting a diagnostic information request and attribute information of a diagnostic device to an Ethernet electronic control unit (ECU) (interchange of data with the external transmitter via the Ethernet network can be effected using the IP address of the controller and/or the IP address of the external transmitter; [0014].
external tester 250 to send Ethernet messages directly to a component with Ethernet capability (e.g. a controller). A configuration command may be a UDS (Universal Diagnostics Services) diagnostic command, e.g. based on the ISO 14229:1998 standard. The one or more configuration commands can alter the communication mode of the component that is to be configured 221, 233, 243. In particular, the component 221, 233, 243 can be configured to interchange data with the tester 250 directly via the Ethernet network 110. By way of example, the component 221, 233, 243 can be configured to receive data sent to the IP address of the component 221, 233, 243 via the Ethernet network 110; [0038, 0041]);
in response to the diagnostic information request, determining a protocol type of the diagnostic device based on the attribute information (the controller may be set up to receive a configuration command and then to allow interchange of data with the external transmitter via the Ethernet network. In this case, the interchange of data with the external transmitter via the Ethernet network can be effected using the IP address of the controller and/or the IP address of the external transmitter; [0014]);
controlling the Ethernet ECU to perform protocol conversion according to the determination result (the controller may have an IP address and the data received via the Ethernet network may be sent to the IP address of the controller. Furthermore, the controller may be set up to pack a diagnostic message based on a data format for transmission via the diagnostic bus into an Ethernet message for transmission via the Ethernet network (when the controller is in the Ethernet communication mode); [0015]); and
receiving a diagnostic message from the Ethernet ECU in response to the diagnostic information request by the diagnostic device (the interchange of data with the external transmitter via the Ethernet network can be effected using the IP address of the controller and/or the IP address of the external transmitter; [0014]).

Regarding claim 2, Fischer discloses wherein the diagnostic device comprises any one of a controler area network (CAN) diagnostic device or an Ethernet diagnostic device (the controller may be connected to the central gateway via a diagnostic bus (e.g. FlexRay, CAN, MOST or Ethernet), and in this way communicate with an external transmitter via the gateway; [0018]).

Regarding claim 3, Fischer discloses wherein, in response to the diagnostic information request, determining the protocol type of the diagnostic device based on the attribute information comprises:
determining whether the diagnostic device is the CAN diagnostic device or the ethernet diagnostic device based on the attribute information including Protocol Control Information (PCI) (external tester 250 to send Ethernet messages directly to a component with Ethernet capability (e.g. a controller). A configuration command may be a UDS (Universal Diagnostics Services) diagnostic command, e.g. based on the ISO 14229:1998 standard. The one or more configuration commands can alter the communication mode of the component that is to be configured 221, 233, 243. In particular, the component 221, 233, 243 can be configured to interchange data with the tester 250 directly via the Ethernet network 110. By way of example, the component 221, 233, 243 can be configured to receive data sent to the IP address of the component 221, 233, 243 via the Ethernet network 110; [0038, 0041]).

Regarding claim 8, Fischer discloses wherein receiving the diagnostic message from the Ethernet ECU in response to the diagnostic information request by the diagnostic device comprises: not converting the diagnostic message when the diagnostic device is the Ethernet diagnostic device (the interchange of data with the external transmitter via the Ethernet network can be effected using the IP address of the controller and/or the IP address of the external transmitter. In particular, data can be sent from the external transmitter directly to the IP address of the controller. Furthermore, the direct interchange of data via the Ethernet network can involve bypassing a processing unit (for protocol converter and/or routing functions) of the gateway; [0014]).

Regarding claim 9, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Mizukoshi (US 20210029103).

Regarding claim 7, Fischer discloses wherein receiving the diagnostic message from the Ethernet ECU in response to the diagnostic information request by the diagnostic device (the interchange of data with the external transmitter via the Ethernet network can be effected using the IP address of the controller and/or the IP address of the external transmitter; [0014]). 
Fischer does not expressly disclose converting the diagnostic message into a divided CAN frame when the diagnostic device is the CAN diagnostic device.
In an analogous art, Mizukoshi discloses converting the diagnostic message into a divided CAN frame when the diagnostic device is the CAN diagnostic device (it is possible that the device 40 communicates with the ECU 30B and executes the diagnosis. As a protocol of the diagnosis herein, there are UDS (Unified Diagnosis Services, ISO14229), Diagnostics on CAN (ISO15765), and the like. In addition, some of the ECU of a communication destination may require protocol conversion. In this case, a flow entry performing conversion of a CAN frame and Ethernet frame exemplified in Non-Patent Literature 1 may be set to the OFS 200; [0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Mizukoshi into the system of Fischer in order to achieve efficiency of diagnosis, and reprogramming of the ECU and reduction of a security risk (Mizukoshi; [0065]).

Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 7.

Allowable Subject Matter
Claims 4-6, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of element which is not taught by the prior art of record. The same reasoning applies to dependent claims 5-6 and 12-14 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413